DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
On page 8, line 10, it appears “extending in” should be deleted; and
On page 8, line 11, it appears “between” should be deleted.  
Appropriate correction is required.

Claim Objections
Claims 1, 2, 4, 9 and 10 are objected to because of the following informalities:  
In regard to claim 1, on line 16, “top edge portion” should be “top flexible edge portion” (see line 14) and on line 17 (the last line), “bottom edge portion” should be “bottom flexible edge portion” (see line 15).  
In regard to claim 2, on lines 1 and 2, since the top and bottom end of the head has already been defined in claim 1, it appears that “wherein the head comprises a top end” (see lines 1-2)  should be “wherein the top end of the head is” and “a bottom end” (see line 2) should be “the bottom end of the head is”.
In regard to claim 4, on line 4, “the first longitudinal edge” should be “the second longitudinal edge” since the corner where the attachment portion is located is located at the bottom edge 138 and the second longitudinal edge 132 (see Figure 2 and page 8, lines 14-15).
Further in regard to claim 4, on line 2, it appears “for receiving” should be “extending from”, i.e., the attachment portion does not appear to “receive” the proximal neck portion as recited in the claim.
In regard to claim 9, on line 2, “first” should be “second”, on line 3, both occurrences of “second” should be “first” and on line 4, “first” should be “second” since the second longitudinal edge 132 has a greater thickness than the first longitudinal edge 134 (see Figure 2 and page 8, lines 14-15).
In regard to claim 10, similarly, on line 3, “first” should be “second” and “second” should be “first”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, the term “substantially” (see line 5) renders the claim indefinite in that “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Further in regard to claim 1, an antecedent basis for “the top end” (see line 12), “the bottom end” (see lines 12-13), “the top end of the head” (see line 14) and “the bottom end of the head” (see line 15) has not been defined.  It appears that lines 12-13 should read “first and second longitudinal flexible edge portions extending between a top end of the head and a bottom end of the head;”.
In regard to claim 4, an antecedent basis for “the corner” (see line 4) has not been defined.
In regard to claim 5, an antecedent basis for “the length” (see lines 2-3) has not been defined.
In regard to claim 8, the language “in accordance with claim 7 when dependent upon claim 4” does not clearly indicate from which claim claim 8 is to depend.  It appears claim 7 should be amended to depend from claim 4 and claim 8 should be amended to clearly depend from only claim 7 since claim 4 provides antecedent basis for “the attachment portion” defined in claim 8 and claim 7 defines “said opposed surfaces” defined in claim 8.
In regard to claims 12, 13 and 17, the language “and/or”, “more preferably” and “still more preferably” are indefinite since this language does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).

Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Giniger, Gueret ‘639, Gueret ‘285 and Vieu references are cited as being directed to the state of the art as teachings of other applicators have a wedge shaped flexible portion at the end thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
5/25/22

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754